DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 2/25/2021. Amendments made to the claims and the Applicant's remarks have been entered and considered. 
Claims 1, 2, 4-6, 9 and 11 have been amended.   Claim 3 has been cancelled.  Claims 12-17 are newly added.  

Drawings
The Drawings are objected to.  Figure 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MOTOR STATOR INSULATOR WITH ROTATABLE WINGS.


Claim Objections
Claim 12 is objected to because of the following informalities:  In claim 12, line 1, “the wing” should be -- each of the plurality of wings --.  Appropriate correction is required.

Double Patenting
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Lee (U.S. Patent No. US 10,923,979 B2) in view of Nielsen (EP 2916437 A1) and Shinohara (US 8,314,528).
Elements of claim 1 of the instant application are recited in claim 1 of U.S. Patent No. 10,923,979 B2 as shown in the following table.  Elements in claim 1 missing from claim 1 of U.S. Patent No. 10,923,979 B2 are shown in bold.
Application
Lee (U.S. Patent No. 10,923,979 B2)
1. A motor comprising: 
a stator around which coils are wound; 
a rotor disposed inside the stator; 
a rotating shaft coupled to the rotor; 
a plurality of insulators positioned between the coils and the stator and including outer circumferential surfaces around which the coils are wound; and 
a motor housing configured to accommodate the plurality of insulators, 


wherein a plurality of wings configured to arrange the coils are rotatably connected to the corresponding outer surfaces of the outer guides of the plurality of insulators, and 
wherein an accommodation space configured to accommodate the plurality of wings is formed inside the motor housing.

a stator on which a coil is wound;  
a rotor disposed inside the stator;  
a rotational shaft coupled to the rotor;  and 
an insulator located between the coil and the stator and including an outer 
circumferential surface on which the coil is wound, 


wherein the insulator includes an inner guide, an outer guide, a body which connects the inner 
a wing rotatably connected to an outer surface of the outer guide, and
 a plurality of guide grooves for guiding the coil are disposed on the outer surface of the outer 
guide.


Lee does not show:
the coil is a plurality of coils;
the insulator is a plurality of insulators;
the wing is a plurality of wings;
a motor housing configured to accommodate the plurality of insulators; and
an accommodation space configured to accommodate the plurality of wings is formed inside the motor housing.
As to the first three bullets, Nielsen shows (FIG. 1):
the coil is a plurality of coils 8;
the insulator is a plurality of insulators 6; and
the wing is a plurality of wings 12.

the coil is a plurality of coils 8;
the insulator is a plurality of insulators 6; and
the wing is a plurality of wings 12
as taught by Nielsen, for the advantageous benefit of driving a pump unit as taught by Nielsen (para[0002]) with a time-varying magnetic field generated by the plurality of coils 8.
As to the fourth and fifth bullets, Shinohara shows (FIG. 1)
a motor housing 10,22 configured to accommodate the plurality of insulators 5 (col.4:9-11); and
an accommodation space configured to accommodate the armature 21 is formed inside the motor housing 10,22 (col.3:5-15, col.4:9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator of Lee in view of Nielsen to have 
a motor housing configured to accommodate the plurality of insulators; and
an accommodation space configured to accommodate the plurality of wings is formed inside the motor housing
as taught by Shinohara, for the advantageous benefit of accommodating the stator or armature as taught by Shinohara (col.3:5-15) and for protecting and shielding the stator or armature.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (EP 2916437 A1) in view of Shinohara (US 8,314,528).
As to claim 1, Nielsen shows (FIG. 1-6) A motor (para[0001]) comprising: 
a stator (para[0022]:1) around which coils 8 are wound; 
a rotor disposed inside the stator (rotor para[0024]:7-8); (FIG. 2-3):

    PNG
    media_image1.png
    585
    1151
    media_image1.png
    Greyscale

a plurality of insulators 6 positioned between the coils 8 and the stator and including outer circumferential surfaces 60B around which the coils 8 are wound ; and 
wherein each insulator 6 includes an inner guide 60I, an outer guide 60G, and a body 60B configured to connect the inner guide 60I to the outer guide 60G, [and]

Nielsen does not show:
a rotating shaft coupled to the rotor; 
a motor housing configured to accommodate the plurality of insulators; and
an accommodation space configured to accommodate the plurality of wings is formed inside the motor housing.
As to the first bullet, Shinohara shows (FIG. 1) a rotating shaft 31 coupled to the rotor 32 (col.2:60-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Nielsen to have a rotating shaft 31 coupled to the rotor as taught by Shinohara, for the advantageous benefit of supporting the rotor for rotation as taught by Shinohara (col.2:51-55).
As to the second and third bullets, Shinohara shows (FIG. 1)
a motor housing 10,22 configured to accommodate the plurality of insulators 5 (col.4:9-11); and
an accommodation space configured to accommodate the armature 21 is formed inside the motor housing 10,22 (col.3:5-15, col.4:9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Nielsen in view of Shinohara to have 
a motor housing 10,22 configured to accommodate the plurality of insulators 6; and
an accommodation space configured to accommodate the plurality of wings 12 is formed inside the motor housing 10,22
as taught by Shinohara, for the advantageous benefit of accommodating the stator or armature as taught by Shinohara (col.3:5-15) and for protecting and shielding the stator or armature.
As to claim 2/1, Nielsen in view of Shinohara was discussed above with respect to claim 1 except for: 
the motor housing includes a housing and a housing cover, and 
the accommodation space is formed inside the housing cover.
As to both bullets, Shinohara shows (FIG. 1)
the motor housing 10,22 includes a housing 22 and a housing cover 10, and 
the accommodation space is formed inside the housing cover 10 (col.3:5-15, col.4:9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Nielsen in view of Shinohara to have:
the motor housing 10,22 includes a housing 22 and a housing cover 10, and 
the accommodation space is formed inside the housing cover 10
as taught by Shinohara, for the advantageous benefit of accommodating the stator or armature as taught by Shinohara (col.3:5-15) and for protecting and shielding the stator or armature.
As to claim 4/1, Nielsen in view of Shinohara was discussed above with respect to claim 1 and Nielsen further shows (FIG. 2-3 above) a plurality of guide grooves 60A configured to guide the coils are formed in the outer surface of the outer guide 60G.
As to claim 12/4/1, Nielsen in view of Shinohara was discussed above with respect to claim 1 and Nielsen further shows (FIG. 2-3 above) the wing 12 has a height to cover the plurality of guide grooves 60G ( the wings 12 are located over the guide grooves 60A).

Allowable Subject Matter
Claims 5-11 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The primary reason for the indication of allowability of claim 5 is the inclusion of the limitation “each wing of the plurality of wings is connected to an adjacent wing of the plurality of wings by a wing connecting part” which is not found in or suggested by the prior art references.  Dependent claims 6-11 are allowable for the same reason.
The primary reason for the indication of allowability of claim 14 is the inclusion of the limitation “a busbar connecting part connected to a busbar is formed on at least one of the plurality of wings” which is not found in or suggested by the prior art references.  Dependent claims 15-17 are allowable for the same reason.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832